Thompson, J.,
delivered the opinion of the court.
This was a criminal prosecution for selling intoxicating liquors without a' license. No appearance has been entered by counsel; no errors have been assigned; no briefs have been filed by either party. We have, nevertheless, examined the record as required by the statute, and find that the defence set up at the trial was, that the defendant offered evidence tending to show that he presented a petition to the county court for a license to sell intoxicating liquors, signed by more than two-thirds of the tax-paying citizens of the township ; that he tendered a dram-shop keeper’s bond, as required by law, and also the amount of license as fixed by an order of the county court; that he possessed all of the qualifications of a dram-shop keeper under the laws; but that the county court nevertheless failed to grant him a license. It is needless to argue that the court committed no error in excluding this evidence.
The judgment will be affirmed. It is so ordered.
All the judges concur.